33 U.S. 488 (____)
8 Pet. 488
THE UNITED STATES, APPELLANTS
v.
JOHN HUERTAS.
Supreme Court of United States.

The case was submitted to the court by Mr Call, for the United States; and by Mr White, for the appellee.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
This is an appeal from a decree of the court for the district of East Florida, in favour of the validity of his claim to fifteen thousand acres of land, under a grant made by governor Coppinger in 1817.
He has failed to allege in express terms, in his petition to the district court, that his claim is protected by the treaty of 1819, and this objection has been taken on the part of the United States. If the reference made in the acts of congress, which authorize this proceeding, to the act of the 26th of May 1824, for the conditions, restrictions and limitations according to which these claims should be adjudicated, was considered as made for the purpose of describing the jurisdiction of the court, the objection would perhaps be fatal. But it has been decided in the case of Clarke, that the words to which this reference is made, do not describe the jurisdiction of the court, but the principles according to which this jurisdiction is to be exercised; and that if the petition shows a case which is really submitted to the court by the law, it is sufficient. This is fully shown by the petition before the court; it states the concession to have been made to him by the Spanish governor, and adds that he was in possession when the flags were changed. We think no valid objection exists to the petition.
It is also urged, that the motive to the grant is the service rendered by raising cattle, and the advantage to be derived *489 from the establishment of a cow-pen. It is added, that the petitioner has ceased to apply the land to the intended object.
It having been decided that land might be granted for meritorious services, the governor must necessarily judge of them; and the full title acknowledges that the conditions of the concession which was made by governor Kindelan, in October 1814, had been complied with.
After reciting that the conditions of the concession have been fully performed, the grant proceeds: "I have, therefore, granted, and by these presents do grant, in the name of his majesty, to the said Don Juan Huertas, his heirs and successors, the said fifteen thousand acres of land in absolute property," &c.
The title to the land is complete, and cannot depend on his continuing to raise cattle or to keep up his cow-pen, after the change of government. The only question in the case which has not been already decided, respects the identity of the land decreed with that granted.
The decree confirms the title of the claimant, "to the extent and agreeably to the boundaries, as in those surveys made by Don Andrew Burgevin;" the plots of which are in the record.
The first, of five thousand acres, dated the 19th of September 1818, is situated on the east side of St John's, about six miles southward of Picolata, beginning on the margin of the river, near the mouth of Tocoy creek.
The description of the grant is five thousand acres, at a place called Tocoy, five miles above Picolata, and bounded on the west by the river St John's. The grant also mentions the adjoining lands of others, which the surveyor has omitted to mention.
The place called Tocoy in the grant, and the mouth of Tocoy creek mentioned in the survey, may be considered as the same; since the land binds on the river into which Tocoy empties itself. The grant places the land five miles above Picolata, on the St John's; and the survey places it about six miles south of Picolata. Now the St. John's runs from south; and, consequently, land on the river above Picolata, is south of Picolata. The identity of this tract is, we think, sufficiently proved.
The grant for the remaining ten thousand acres is placed on *490 the bank of the river, about twelve miles above a place called the Ferry, below A. Rayant's, bounded on the south by the lands of John Moore, and thence east, to the head of Deep Creek, taking in the east and west banks of the said creek, and bounded on the north by the south west line of Tocoy, and on the west by the river St John's.
This part of the grant is surveyed in two tracts, one of six and the other of four thousand acres. The survey of six thousand acres is bounded on the west by the St John's river, and on the south by Moore's land, and by vacant land. The certificate of the surveyor does not mention the other boundaries described in the grant. But as the tract is bounded on the west by the river St John's, and on the south by Moore's land, the omission of the other boundaries is not material.
The remaining survey of four thousand acres contains no description which connects it in any manner with the grant. The order for this survey having been made subsequent to the 24th of January 1818, could give no title to land not within the grant.
There is no error in so much of the decree as declares the claim to be valid, and as confirms the title of the claimant, to the extent and agreeably to the boundaries as in the surveys dated the 19th day of September 1818 and the 31st day of May 1820; and so far the same is affirmed: but there is error in so much of the said decree as confirms the title of the claimant to the extent and agreeably to the boundaries, as in the survey dated the 26th day of June 1820, and the said decree, so far as respects the title to the land contained in that survey, is reversed; and the cause is remanded to the said district court, with directions to reform the said decree, so as to conform the same to the decree of this court, by directing the said four thousand acres of land to be surveyed within the bounds of the grant to the claimant, if the land be now vacant.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is the opinion of this court, that there is no error in so much of the decree of the said superior court as declares the claim *491 of the petitioner to be valid, and as confirms the title of the claimant to the extent and agreeably to the boundaries in the surveys dated the 19th day of September 1818, and the 31st day of May 1820; and so far it is ordered, adjudged and decreed by this court, that the said decree be, and the same is hereby affirmed. But it is the opinion of this court, that there is error in so much of the said decree as confirms the title of the claimant to the extent and agreeably to the boundaries as in the survey dated the 26th day of June 1820; and that the said decree, so far as respects the title to the land contained in that survey be, and the same is hereby reversed. And it is further ordered and decreed by this court, that this cause be, and the same is hereby remanded to the said superior court, with directions to reform the said decree so as to conform the same to the decree of this court, by decreeing the said four thousand acres to be surveyed within the bounds of the grant to the claimant, if the land be now vacant.